*493On Petition tor Rehearing.
[Decided Mareb 17, 1916.]
Per Curiam.
In a petition for rehearing, counsel for the appellant Indian complain that we have not discussed certain testimony which showed contemporaneous interpretation of this treaty and assurances by the territorial governor, Stevens. From this and other testimony, it is contended that the Lummis, as distinguished from the Yakimas in State v. Towessnute, ante p. 478, 154 Pac. 805, depended upon the fish outside of the reservation, more or less, for subsistence. It would appear, also, that they gained a livelihood by trafficking in the catch. These things, which we are told should relieve the Lummis from the Towessnute decision, do, on the contrary, emphasize against the Lummis the reasoning of that case. Under the Federal decisions, as we understand them, Congress, in making provision for Indians, could not do it at the expense of the police power of the future state. This Lummi case strikingly shows to what ravages the salmon industry of Washington is exposed by these Indian treaties, as they are sought to be interpreted. Nor does it make any difference that the fish caught by the Lummis were seeking foreign waters to spawn in, for it is the policy of this state to protect these fish at certain times in their migration to the fountains of British Columbia, where they are not left without protection, but are permitted to recreate themselves and replenish our waters.